Citation Nr: 1811021	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-27 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a laceration scar of the scalp.

2.  Entitlement to a compensable rating for prostatitis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from April 1977 to May 1978, and was awarded the Sharpshooter Badge.

This case comes before the Board of Veterans' Appeals (the Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that additional VA and private treatment records were associated with the claims subsequent to the RO's August 2015 supplemental statement of the case (SSOC).  However, the treatment records do not address the nature or severity of the Veteran's prostatitis or laceration scar.  Under these circumstances, the additional evidence is not pertinent to the issues at hand and the Board concludes that a remand for RO consideration of this evidence is not necessary prior to its consideration of the claims.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2017).

The Veterans Appeals Locator and Control System (VACOLS) indicates the Veteran has a pending appeal for a temporary total evaluation for service-connected major depressive disorder from January 7, 2013 to January 28, 2013, stemming from an October 2014 rating decision.  Review of the record indicates that in an August 2015 rating decision, the RO assigned the Veteran a 100 percent rating for major depressive disorder from July 19, 2004.  Accordingly, the August 2015 rating decision represented a full grant of the Veteran's temporary total evaluation claim, and that matter is no longer on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in September 2017.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to service connection for headaches has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2011 VA QTC examination report and September 2017 Hearing Transcript, pg. 6.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of all reasonable doubt, the evidence shows the Veteran has had a single painful scar on his scalp with no disfiguring characteristics.

2.  For the period prior to September 21, 2011, the evidence more closely approximates urinary frequency with a daytime voiding interval of less than one hour; urine leakage requiring the wearing of absorbent materials has not been shown.

3.  From September 21, 2011, the evidence more closely approximates urinary frequency with awakening three to four times per night to void; daytime voiding interval less than one hour or awakening to void five or more times per night, urine leakage requiring the wearing of absorbent materials, and urinary retention requiring intermittent or continuous catheterization have not been shown.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, a rating of 10 percent, but no higher, for a single painful scar is granted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.118, Diagnostic Codes 7801-7805, 7819, 4.124a (2017).

2.  For the period prior to September 21, 2011, a rating of 40 percent for prostatitis is granted.  38 U.S.C. § 1155(2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.41, 4.115a, 4.115b, Diagnostic Code 7527 (2017).

3.  From September 21, 2011, a rating of 20 percent, but no higher, for prostatitis is granted.  38 U.S.C. § 1155(2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.41, 4.115a, 4.115b, Diagnostic Code 7527 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1 (2017), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Scar of the Scalp

The Veteran seeks an increased rating for a single laceration scar on his scalp, which is rated noncompensable under Diagnostic Code 7800, which pertains to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  

Scars of the head, face, or neck with one characteristic of disfigurement are rated as 10 percent disabling.  Scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, are rated as 30 percent disabling.  Scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, are rated as 50 percent disabling.  Scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, are rated as 80 percent disabling.  38 C.F.R. § 4.118 (2017).  

The 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: Scar 5 or more inches (13 or more cm.) in length; Scar at least one-quarter inch (0.6 cm.) wide at widest part; Surface contour of scar elevated or depressed on palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7804 for scars unstable or painful, a 10 percent rating is warranted for one or two unstable or painful scars.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  

The June 2010 VA QTC examination report indicates the Veteran stated that the scar was not painful and he denied skin breakdown.  He reported loss of sensation.  He did not report any functional impairment due to scar.  Upon evaluation, the examiner noted a linear scar on left side of scalp, measuring 3 cm. by 0.1 cm.  The scar was not painful on examination.  No skin breakdown was present.  The examiner characterized it as a superficial scar with no underlying tissue damage.  Inflammation, edema, keloid formation were absent.  The scar was not disfiguring, nor did the Veteran have limitation of function due to scar.  No adherence to underlying tissue was observed, and on palpation it was level.  Texture was normal.  There is hypopigmentation, brown; no hyperpigmentation was seen.  The scar was not indurated or inflexible, and there was no underlying tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.  

At a September 2011 examination the Veteran denied experiencing skin breakdown, but reported pain.  He said he experienced frequent headaches, but denied functional impairment due to scar.  The examiner observed a linear scar measuring 2.5 cm. by 0.5 cm.  The scar was not painful on examination.  There was no skin breakdown.  The examiner characterized the scar as superficial with no underlying tissue damage.  No inflammation, edema, or keloid formation was seen, and the scar was not disfiguring.  The scar did not limit motion, and the Veteran experienced no limitation of function due to scar.  There was no adherence to underlying tissue, and on palpation the scar was level.  The scar's texture was normal.  No hypopigmentation or hyperpigmentation was observed.  The scar was not indurated or inflexible.  There was no underlying soft tissue loss.  No gross distortion or asymmetry of forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.

During the September 2017 Board hearing, the Veteran testified that the scar was tender.  See September 2017 Hearing Transcript, pg. 7.

Based on the foregoing, a compensable rating under Diagnostic Code 7800 is not warranted, as the Veteran's scar has not been shown to have a characteristic of disfigurement in accordance with Note (1).  However, the Veteran has reported that his scar is painful and tender.  See September 2011 VA QTC examination report and September 2017 Hearing Transcript.  Given the Veteran's reports that his laceration scar of the scalp is painful, a 10 percent rating, but no higher, is warranted under Diagnostic Code 7804.  38 C.F.R. § 3.102 (2017).




Prostatitis

The Veteran's prostatitis is currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527, which contemplates prostate infections, and provides that an individual's disability is to be rated as a voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b (2017).  

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a, which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent disability rating requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent disability rating requires the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent disability rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2017).

Under urinary frequency conditions, a 10 percent disability rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent disability rating requires a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent disability rating requires a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a (2017). 

Under obstructed voiding conditions, a noncompensable disability rating requires obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent disability rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent disability rating requires urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2017).  

Urinary tract infections are also evaluated under 38 C.F.R. § 4.115a.  A 10 percent disability rating requires long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent disability rating is warranted where there are recurrent symptomatic infections requiring drainage or frequent hospitalizations (greater than two times per year) and/or requiring continuous intensive management.  Alternatively, if urinary tract infections result in poor renal function, an individual's disability is to be evaluated on the basis on degree of renal dysfunction.  38 C.F.R. § 4.115a (2017).  

The Veteran applied for service connection for kidney disease resulting from medication for nonservice-connected disabilities, and was denied in a May 2015 rating decision; accordingly the renal dysfunction criteria will not be considered regarding the Veteran's prostatitis claim.  

According to the June 2010 VA QTC examination report, the Veteran said he urinated 15 times per day (every 30 minutes) but had no urination problems at night.  He said he experienced difficulty starting to urinate and that flow was hesitant.  He denied incontinence and impotence, and reported his overall impairment was that he had to remain near restrooms.  

At the September 2011 VA QTC examination, the Veteran said he experienced dysuria, hesitancy / difficulty starting a stream, dribbling, and urethral discharge of unknown origin.  He said he experienced urinary frequency, going 4 times at intervals of 6 hours, and nocturia, going 3 times at intervals of 6 hours.  He denied weak / intermittent stream, strain to urinate, and hematuria.  He denied urinary leakage and incontinence.  The Veteran reported a history of urinary tract infections with no infections occurring in the last 12 months; he said that none of his infections required hospitalization.  Drainage was not required over the past 12 months.  He did not require medication for urinary tract infections over the past 12 months.  He said intensive management was not required.  The Veteran denied history of obstructive voiding, urinary tract stones, and of renal failure or renal dysfunction.  He denied erectile dysfunction.

VA medical records from May 2012, January 2013, and March 2014 indicate the Veteran denied burning, frequency, and urgency symptoms, and that the Veteran voided more than 30 cc an hour.  During a December 2014 VA urology consultation, the Veteran reported 4 to 5 years of nocturia, with increasing severity of the past 3 to 4 years.  He reported obstructive urinary symptoms of weak stream, straining, and sense of incomplete void for the past two years.  Testing showed a prevoid scan of 301 cc, flow max of 31.2 cc, volume of 284 cc, and bladder scan residual of 0 cc with good flow.  

Given the Veteran's dearth of urinary tract infections during the appeal period, the Board finds voiding dysfunction to be the predominant symptomatology.  

As the Veteran reported urinating 15 times per day at 30 minute intervals during the June 2010 VA QTC examination, the evidence more closely approximates a 40 percent rating for urinary frequency for the period prior to September 21, 2011.  

However, by September 21, 2011, the Veteran indicated he urinated 4 times a day at intervals of 6 hours, and 3 times at night at intervals of 6 hours.  The Veteran confirmed these figures at his September 2017 Board hearing, stating he urinated 4 times per day and 3 times per night.  See September 2017 Hearing Transcript, pg. 4.  Thus, from September 21, 2011, a rating of 20 percent, but no higher is warranted for urinary frequency.

Although the Veteran has reported obstructive symptomatology, he has not been shown to have post void residuals greater than 150 cc, markedly diminished peak flow rate, recurrent urinary tract infections caused by urinary obstruction, or stricture disease requiring periodic dilatation every 2 to 3 months.  Accordingly, rating the Veteran under obstructed voiding does not afford him a greater benefit.  Moreover, at no time has the Veteran been shown to require the use of absorbent materials, so a rating for urine leakage is not for consideration.  

In summary, for the period prior to September 21, 2011, a 40 percent rating is warranted, and from September 21, 2011, a 20 percent rating, but no higher, is warranted, for service-connected prostatitis.


ORDER

Entitlement to a 10 percent disability rating, but no higher, for a laceration scar of the scalp is granted.

For the period prior to September 21, 2011, a 40 percent rating for prostatitis is granted.

From September 21, 2011, a 20 percent rating, but no higher, for prostatitis is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


